NO. 14-15-00235-CV

                            IN RE CHRISTOPHER SPATES


                           WRIT OF HABEAS CORPUS

TO THE SHERIFF OF HARRIS COUNTY, TEXAS:

      Christopher Spates, relator, has petitioned the Fourteenth Court of Appeals for a
writ of habeas corpus in Trial Court Cause No. 2001-61475, alleging that he is illegally
restrained of his liberty by you in the Harris County Jail, Harris County, Texas, by virtue
of certain process issued out of the 312th District Court of Harris County, Texas.
      The Fourteenth Court of Appeals has granted the petition for writ of habeas corpus
and has ordered a writ of habeas corpus to issue in the following words:
      This Court has reviewed the petition for writ of habeas corpus of relator,
      Christopher Spates. This Court holds that relator, Christopher Spates, has
      demonstrated that the commitment order signed on March 13, 2015, by the
      Honorable David Farr, presiding judge of the 312th District Court, Harris
      County, Texas, in Cause No. 2001-61475, is void. Therefore, this Court
      grants relator’s petition for writ of habeas corpus, and vacates the
      commitment order dated March 13, 2015 issued by the 312th District Court,
      Harris County, Texas, in Cause No. 2001-61475.

      We therefore order the Clerk of this Court to issue a writ of habeas corpus to
      the Sheriff of Harris County, Texas, ordering that relator be discharged from
      custody.
        NOW, THEREFORE, you are commanded to release forthwith Christopher
Spates from custody.
 YOU ARE COMMANDED TO OBEY this writ fully. If you fail to abide by the
terms of this writ, you are subject to legal penalty.
        WITNESS, The Honorable Kem Thompson Frost, Chief Justice of our said
 Fourteenth Court of Appeals, with the seal thereof annexed, at Houston, Texas, on
 March 24, 2015.


                                          CHRISTOPHER PRINE, Clerk


                                          __________________________________
                              NO. 14-15-00235-CV


                           RETURN ON WRIT

To the Honorable Fourteenth Court of Appeals:


      In response to a writ of habeas corpus, I respectfully state that I have in my
custody and under my restraint Christopher Spates by virtue of process out of the
312th District Court of Harris County Texas. In obedience to said writ of habeas
corpus, I certify that I have released from my custody and restraint said
Christopher Spates.


                                             ____________________________________
                                             SHERIFF, HARRIS COUNTY


                                             By:_________________________________
                                                Deputy